[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Fugett v. Turner, Slip Opinion No. 2014-Ohio-1934.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-1934
             FUGETT, APPELLANT, v. TURNER, WARDEN, APPELLEE.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
    it may be cited as Fugett v. Turner, Slip Opinion No. 2014-Ohio-1934.]
Habeas corpus—R.C. 2725.04(D)—Failure to attach copies of commitment
        orders—Res judicata bars claim—Judgment affirmed and writ denied.
      (No. 2013-1350—Submitted April 30, 2014—Decided May 14, 2014.)
       APPEAL from the Court of Appeals for Marion County, No. 9-13-30.
                               ____________________
        Per Curiam.
        {¶ 1} Donald Lee Fugett appeals the Third District Court of Appeals’
dismissal of his petition for habeas corpus. For the following reasons, the court of
appeals properly dismissed Fugett’s petition, and we affirm.
        {¶ 2} The court of appeals correctly found that Fugett failed to attach all
required copies of his commitment orders and thus failed to comply with R.C.
2725.04(D). This omission renders the petition fatally defective and subject to
dismissal. Day v. Wilson, 116 Ohio St.3d 566, 2008-Ohio-82, 880 N.E.2d 919,
                            SUPREME COURT OF OHIO




¶ 4, citing Tisdale v. Eberlin, 114 Ohio St.3d 201, 2007-Ohio-3833, 870 N.E.2d
1191, ¶ 6.
       {¶ 3} The court of appeals also correctly found that Fugett had filed a
previous action for a writ of habeas corpus, Fugett v. Jeffreys, 108 Ohio St.3d
1506, 2006-Ohio-1329, 844 N.E.2d 852, and any valid claim could have been
raised in that case. Therefore, the current case is barred by the doctrine of res
judicata. Nickelson v. Knab, 131 Ohio St.3d 199, 2012-Ohio-579, 963 N.E.2d
154, ¶ 1, citing Hazel v. Knab, 130 Ohio St.3d 22, 2011-Ohio-4608, 955 N.E.2d
378, ¶ 2.
       {¶ 4} Based on the foregoing, we affirm the judgment of the court of
appeals.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Donald Lee Fugett, pro se.
       Michael DeWine, Attorney General, and Thelma Thomas Price, Assistant
Attorney General, for appellee.
                         _________________________




                                       2